LatimeR, Judge
(dissenting):
I dissent.
While I do not necessarily recommend the method used by the law officer in instructing the court I, nevertheless, am unable to find any material prejudice to a substantial right of the accused. Such being the case, I do not concur in the opinion of the Court.
The Manual for Courts-Martial, United States, 1951, paragraph 73a, in discussing instructions provides as follows:
. . The instruction may be given in the language of the applicable subparagraph. . . .”
It is admitted that the law officer gave the elements of the offense in the exact wording of the subparagraph (designated as “Proof”) of the Manual for Courts-Martial, U. S. Army, 1949, applicable here, but some suggestion is made in the Court’s opinion that his failure to comply with the Manual and read the subparagraph entitled “Discussion” was prejudicial error. Because of an assumption made, the Court escapes a direct holding that a reading of the “Discussion” part of the Manual would have sufficed. However, in so far as my theory is concerned, it makes little difference as the discussion would not enlighten the members of the court-martial on any element of the offense. This is the portion of the paragraph which applied to misbehavior;
“Misbehavior is not confined to acts of cowardice. It is a general term and as here used it renders culpable under the article any conduct by an officer or soldier not conformable to the standard of behavior before the enemy set by the custom of our arms. . . .”
The quoted provision deals with the abstract and courts ordinarily do not favor abstract dissertations on the law. Moreover, in view of the fact that the law officer specifically told the court it must find the accused deserted in the presence of the enemy the only elements not covered are those encompassed within the quoted definition of misbehavior. I believe that any member of a court-martial would know that word to mean conduct not conformable to the standards set by the custom of the service. I, therefore, fail to see how reading from the Manual would have added anything of value to the instructions. Be that as it may, the important question in this case is whether the instructions, which were read to the court, are sufficient to define the elements of the offense. It is this question which causes me to part with the majority of the Court.
While I will refer later to the principal Federal case cited in the Court’s opinion, at this point I desire to point out that this is not a case where the law officer gave no instructions. He did not tell the court that the instructions could be gathered by browsing through the Manual or the file. He gave complete instructions on the specification of the second charge, he gave the one on the specification in issue, and he gave the general instruction required by the Code. I mention these matters for the reason that I desire to emphasize the fact that there was not a total failure to comply with the mandate of Congress. At best, the law officer’s error, if any, was in giving incomplete instructions and under the uniform holdings of the Court this brings into consideration the question of prejudice and failure on the part of the accused to request additional or amplifying instructions. I omit a discussion of the latter because I believe the former disposes of this appeal.
*470The first charge and specification alleged the offense in the following language :
“CHARGE I: Violation of the 75th Article of War.
“Specification: In that Sergeant First Class Richard E. Gilbertson, Company C, 7th Cavalry Regiment, did, at or near Chunchon, Korea, on or about 4 April 1951, misbehave himself before the enemy, by absenting himself without leave from his organization, which was then in a front line defensive position, while contact with the enemy was imminent, and did remain absent without leave until about 2 May 1951.”
If, as the Court’s opinion assumes, the specification alleges an offense, then the elements are: (1) The accused was in the presence of the enemy, (2) he absented himself without authorization, (3) his unit was then in a front-line defensive position, and (4) contact with the enemy was' imminent. The question then narrows down to the simple issue of whether the court members were instructed that these were the elements they must find to return a finding of guilty on the first specification. The law officer selected the Manual method in which to deal with these. Better practice would be- specifically to mention them, but under the Manual the law officer is permitted to couch the instructions in the language of the subparagraph. Assuming he did not select the best method, I cannot follow the doctrine that reference to certain elements is prejudicial, particularly in cases such as this where issues are not complicated and reference is not confusing.
In certain instances referring to the charge might be misleading, uninformative and totally inadequate, but in others it might clearly define the offense. In this particular instance the first element was specifically mentioned. As to the other three the court was informed that the Government must prove the acts and circumstances as alleged. Those had to be the elements identified above as (2), (3) and (4).
I believe members of courts-martial strive to follow instructions and when they are told they must find certain of the elements of misbehavior by finding that the specific acts alleged were committed by the accused that they would so find before they returned a guilty verdict. Maybe the framework outlining the offense is not as substantial as it could be, but it is there and clearly visible. If it were hazy and confusing no one seems to have sensed that condition until the cause reached this Court, as it was first suggested upon petition for review.
In connection with my belief that the instructions were not confusing and were well understood by everyone participating in the trial before the courts-martial, I quote the language defense counsel used in his final argument for a finding of not guilty:
“. . . To prove the accused guilty beyond a reasonable doubt, every element of the offenses must be proved. I would like to look at Charge I and its specification in the light of the evidence before this court. It is alleged in part that Sergeant Gil-bertson misbehaved himself before the enemy by absenting himself without leave from his organization, which was then in a front line defensive position, while contact with the enemy was imminent. . . .”
After making this statement defense counsel went to some length to attack the evidence of the Government for its insufficiency to establish each of those elements.
In order to determine whether the Court is not confusing substance with form, I test this case by the reasoning announced in United States v. Noble, 155 F2d 315, quoted in the Court’s opinion. Unfortunately, that case does not contain a statement of facts, neither does it include the substance of what might have been said by the trial judge. However, it pronounces the rule that he must instruct the jury on the elements of the offense which the defendant is alleged to have committed. We have announced a similar rule. In addition, that opinion lays out the reasons why he should. These, as applied to the military practice are: (1) So the court-martial can apply the law to *471the facts as found; (2) accused and his counsel are entitled to hear the instructions; (3) they must be afforded an opportunity to except; (4) they should have an opportunity to suggest corrections; (5) each member of the court-martial must actually receive the instructions. Each of these tests has been met by the instructions given in this case, and, as a matter of fact, the law officer and counsel for accused placed their stamp of approval on the form used.
I will attempt to set out my basis for making the preceding statement and I will deal with the tests in the order stated: (1) The elements were included in the instruction by mention and reference, and the court-martial could apply the facts to the instructions. (2) Accused and his counsel heard each and every instruction. The total time between opening of the court-martial and closing for a finding on the charges was approximately one hour. The prosecution announced in open court the general nature of the charge in the wording of the specification. The specification was read to accused and he entered a plea of not guilty. Counsel for the accused restated the elements in his final argument. (3) and (4) Counsel for the accused could have expected to the instructions given and offered any corrections, but no action was taken. The accused was served with a copy of the specifications prior to trial, the file was present in court, and counsel for the accused fully understood the nature and extent of the elements defined by the law officer. (5) Each member of the court actually heard and received the instructions, as those referred to by incorporating the specification were openly mentioned three times. In addition, if the file was left with the court they were made available in writing.
Facing the issue squarely, I am of the opinion the Cpurt finds prejudicial error because the law officer did not read to the members of the court the alleged acts of misbehavior which had been read to them once and told to them twice, all within a period of one hour. I cannot find material prejudice to the substantial rights of the accused in a case so dressed up in simplicity, so clear in posture, and so well understood by those participating in the trial.
For the foregoing reasons I would affirm the decision of the board of review.